DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, 7-11, 15 objected to because of the following informalities:  
Re claim 5, it is recommended the claim be amended: "wherein the electrical storage system is mounted on a mobile trailer" to avoid potential antecedent issues since both an electrical storage system and a coolant system have been previously introduced.
Re claims 7-8, it is generally advised that as currently drafted there is no explicit relationship between the introduced plurality of battery packs and the previously introduced battery pack or the enclosure, and thus effectively very little limitation under broadest reasonable interpretation. It is generally advised that if better introduction is desired, recitation such as "wherein the climate controlled enclosure contains a plurality of battery packs including said battery pack" may be along the lines of what was intended.
Re claims 9-11, it is recommended the claims be amended to recite: "wherein the battery pack is charged by…" to avoid potential antecedent basis issues since claim 1 only introduces a single battery pack. If other claim dependency is intended then the claims should be adjusted as appropriate.
Re claim 15, it is recommended the claim be amended appropriately to avoid potential antecedent issues with reference to "a microgrid" which was already introduced in claim 13. If it is intended to refer to the same element, then the claim should refer to "the microgrid" or similar, and if another element is intended to be referred or some function then different naming should be used to avoid confusion. Note that regarding functional language claims such as claims 12 and 15, that they presently provide almost effectively no limitation under broadest reasonable interpretation since there is no specific structure or manner of operation actually recited as to how the function is specifically achieved in whatever way may be intended. Although such limitations are currently broadly interpreted as can be seen below, Applicant is cautioned that if the scope of such limitations become vague then they may raise issues under 35 USC 112(b) for being indefinite.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-10, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson (US2021/0075222).
Re claim 1, Wilson teaches an electrical storage system (hybrid power system <100>, see Wilson: Figs. 1-2) comprising: 
a climate controlled enclosure (see Wilson: [0029], Figs. 1-2 regarding weatherproof enclosure for system <100> components) containing: 
a battery pack (battery pack <122>, see Wilson: [0029], Figs. 1-2); 
an inverter (regenerative inverter <118>, see Wilson: [0029], Figs. 1-2); 
a coolant system (cooling loops <200,300>), wherein the coolant system runs through a chiller (heat exchanger <400>, radiators/fans <240,340>, see Wilson: [0029-0031], Figs. 3-4 regarding cooling loops having cooling liquid run through and cooled/chilled via corresponding heat exchanger/fans); and 
a switchgear (breaker <116>, and/or switches <132,137>, see Wilson: [0021-0022], [0027], [0037], Fig. 1 regarding power switching components including connector switches/electrical connection lines to provide energy to external load <1000> which may be a mini-grid or similar; note that under broadest reasonable interpretation a switchgear is understood to generally refer to power switching components, but if some further specific form of construction/arrangement/connection is intended then such features should be explicitly recited to be given clear weight), wherein the switchgear has a connector to provide energy to a microgrid. See Wilson: [0020-0025], [0027], [0029-0031], [0037], Figs. 1-5. Note also the further references cited below regarding similar prior art systems similarly teaching the basic energy storage system features.
Re claims 2-3, Wilson teaches the electrical storage system of claim 1, wherein the coolant system contains cooling fluid; wherein the cooling fluid is liquid glycol (see Wilson: [0029], Figs. 3-4).
Re claim 7, Wilson teaches the electrical storage system of claim 1, wherein there are a plurality of battery packs (see Wilson: [0021], [0025], [0029], Fig. 1 regarding generally providing battery packs <156> and <122>, or multiple systems <100> in parallel).
Re claim 9, Wilson teaches the electrical storage system of claim 1, wherein the battery packs are charged by a renewable energy source (see Wilson: [0020], [0023], Figs. 1-2 regarding storing excess power from renewable power generator <140> in battery <122>).
Re claim 10, Wilson teaches the electrical storage system of claim 1, wherein the battery packs are charged by a generator (see Wilson: [0020], Figs. 1-2 regarding power from fuel-based propane engine generator <152,154> charging battery <122>).
Re claim 12, Wilson teaches the electrical storage system of claim 1, wherein the system is designed to operate autonomously (see Wilson: [0020-0021], Fig. 1 regarding system <100> ability to power load <1000> without grid; note the functional limitation is very broad as drafted as discussed in the Objections above).

Claim(s) 13-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (GB2506015A; see attached copy).
Re claim 13, Jones teaches an electrical storage system (see Jones: Figs. 1-5) comprising: 
a climate controlled enclosure (see Jones: pg.11 line 39-pg. 12 line 10, pg.12 lines 28-38, pg.15 lines 20-28, Fig. 5 regarding housing for power module including cooling features) containing: 
a plurality of battery packs (batteries <12>, see Jones: pg.3 lines 2-19, pg.9 lines 5-28, Figs. 2-3 regarding multiple connected batteries <12> of the power module); 
an inverter (inverter units <14>, see Jones: pg.10 lines 33-44, Figs. 1-3); 
a switchgear (connector block <20>, output/input sockets <18,19>, switches <13,16>, see Jones: pg.9 line 45-pg.10 line 38, Fig. 1 regarding power switching components including input/output switches and associated inlets/outlets and electrical terminal connections to couple to external AC sources/loads; note that under broadest reasonable interpretation a switchgear is understood to generally refer to power switching components such as those disclosed by Jones, but if some further specific form of construction/arrangement/connection is intended then such features should be explicitly recited to be given clear weight) comprising a connector (outlets <18>, see Jones: pg. 7 lines 51-56, pg.9 line 55-pg.10 line 12, regarding capability to provide AC supply for loads/mini-grid) to provide energy to a microgrid; and
a transformer (see Jones: pg.3 lines 7-19, pg.14 lines 9-28, Figs. 1, 3 regarding generally providing transformer having winding coupled to power module output or input AC power). See Jones: pg.3 lines 2-19, pg. 7 lines 51-56, pg.9 lines 5-28, pg.9 line 45-pg.10 line 44, pg.11 line 39-pg. 12 line 10, pg.12 lines 28-38, pg.14 lines 9-28, pg.15 lines 20-28, Figs. 1-5.
Re claim 14, Jones teaches the electrical storage system of claim 13, wherein the system is configured to charge and discharge power directly from the inverter and circumvent the transformer (see Jones: pg.3 lines 7-19, pg. 10 lines 6-44, pg.14 lines 9-28, Figs. 1, 3 regarding inverter <14> connected to be able to charge/discharge power from battery <12> via any outlet/inlet and from other sources/loads, i.e. without requiring connection to transformer).
Re claim 15, Jones teaches the electrical storage system of claim 13, wherein the system is configured to operate independently of a microgrid (see Jones: pg.4 lines 14-21, pg.9 lines 5-34 regarding power module able to operate with external AC mains supply or with other kinds of supplies generally; note the functional limitation is very broad as drafted as discussed in the Objections above).
Re claim 16, Jones teaches the electrical storage system of claim 15, wherein the system is capable of providing voltage support along a distribution line (see Jones: pg.4 lines 14-21, pg.9 lines 5-34 regarding power module able to provide power in response to unavailability or failure of external mains, i.e. voltage support, via AC outlets connectable to corresponding distribution lines).
Re claim 17, Jones teaches the electrical storage system of claim 13, wherein the system has a shore power connection (see Jones: pg.10 lines 6-32, Fig. 1 regarding connector sockets <18,19> allowing for connection to external power sources; note the term "shore power connection" does not appear to be defined or be a consistently defined term of art in this context, and therefore does not actually provide any further limitation as drafted).
Re claim 18, Jones teaches the electrical storage system of claim 13, wherein the system is configured to charge and offload power simultaneously (see Jones: pg.3 lines 37-42, pg.10 lines 6-44, pg.15 lines 33-46, Figs. 1-3 regarding power module generally able to recharge battery while supplying loads, and also generally output/input power via multiple sockets and corresponding connection with multiple sources/load).
Re claim 19, Jones teaches the electrical storage system of claim 13, further comprising a control system configured to supplement power to the microgrid when certain parameters are met (see Jones: pg.4 lines 14-21, pg.7 lines 31-56, pg.9 lines 5-34, pg.15 lines 41-46, Figs. 1-3, regarding master controller for generally controlling power module able to provide power to loads/mini-grids in response to various conditions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB2506015A; see attached copy) in view of Wilson (US2021/0075222).
Re claim 1, Jones teaches an electrical storage system (see Jones: Figs. 1-5) comprising: 
a climate controlled enclosure (see Jones: pg.11 line 39-pg. 12 line 10, pg.12 lines 28-38, pg.15 lines 20-28, Fig. 5 regarding housing for power module including cooling features) containing: 
a battery pack (batteries <12>, see Jones: pg.3 lines 2-19, pg.9 lines 5-28, Figs. 2-3 regarding multiple connected batteries <12> of the power module); 
an inverter (inverter units <14>, see Jones: pg.10 lines 33-44, Figs. 1-3); 
a cooling system (see Jones: pg.12 lines 28-38, pg.15 lines 20-28, Fig. 5); and 
a switchgear (connector block <20>, output/input sockets <18,19>, switches <13,16>, see Jones: pg.9 line 45-pg.10 line 38, Fig. 1 regarding power switching components including input/output switches and associated inlets/outlets and electrical terminal connections to couple to external AC sources/loads; note that under broadest reasonable interpretation a switchgear is understood to generally refer to power switching components such as those disclosed by Jones; alternatively, Official Notice is hereby taken that it is very well-known in the art of electrical power distribution systems to organize power distribution switches/couplers and similar in a "switchgear" structure and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the components as such for purposes of providing known, equivalent means of physically organizing and arranging electrical switches/coupler necessary for power distribution and interfacing), wherein the switchgear has a connector (outlets <18>, see Jones: pg. 7 lines 51-56, pg.9 line 55-pg.10 line 12, regarding capability to provide AC supply for loads/mini-grid) to provide energy to a microgrid. See Jones: pg.3 lines 2-19, pg. 7 lines 51-56, pg.9 lines 5-28, pg.9 line 45-pg.10 line 44, pg.11 line 39-pg. 12 line 10, pg.12 lines 28-38, pg.15 lines 20-28, Figs. 1-5.
Although Jones generally discloses providing cooling systems for the power module components (see Jones: pg.12 lines 28-38, pg.15 lines 20-28, Fig. 5), Jones does not explicitly disclose using a coolant system running through a chiller. Wilson, however, teaches that it is known in the art of commonly housed power supply units with battery and inverter components to include a coolant system (Wilson: cooling loops <200,300>), wherein the coolant system runs through a chiller (Wilson: heat exchanger <400>, radiators/fans <240,340>, see Wilson: [0029-0031], Figs. 3-4 regarding cooling loops having cooling liquid run through and cooled/chilled via corresponding heat exchanger/fans). See Wilson: [0020-0025], [0027], [0029-0031], [0037], Figs. 1-5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jones to incorporate the teachings of Wilson by implementing or substituting the cooling components of Jones with the equivalent coolant system components taught by Wilson for purposes of providing known, equivalent means for cooling power electronics components in a power distribution system for protecting temperature sensitive components or ensuring optimal temperature conditions (see Jones: pg.15 lines 20-28; Wilson: [0029-0031]).
Re claim 4, Jones in view of Wilson teaches the electrical storage system of claim 1, wherein the switchgear is a stackable switchgear (see Jones: pg.9 line 45-pg.10 line 38, Fig. 1, regarding power switching components such as connector block <20>, output/input sockets <18,19>, switches <13,16>; see Jones: pg. 12, lines 2-42 regarding power modules having housing/chassis including the power inlet/outlet interfaces, allowing them to be stackable; alternatively, Official Notice is hereby taken that it is very well-known in the art of electrical power distribution systems to organize power distribution switches/couplers and similar in a "switchgear" structure with general housing/container capable of being stacked, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the power switching/connecting components as such for purposes of providing known, equivalent means of physically organizing and arranging electrical switches/coupler necessary for power distribution and interfacing).
Re claim 5, Jones in view of Wilson teaches the electrical storage system of claim 1, wherein the system is mounted on a mobile trailer (see Jones: pg.12 lines 2-10, Figs. 4-5 regarding implementation of power module housing as towable trailer).
Re claim 6, Jones in view of Wilson teaches the electrical storage system of claim 1, and discloses use of AC power connector (see Jones: pg.9 line 55-pg.10 line 12, pg. 10 lines 25-32, Figs. 1, 5), but does not explicitly disclose the type of the connectors being TJB connectors. Official Notice is hereby taken, however, that TJB connectors are well-known in the art of power distribution systems as a type of power socket/plug, and it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the AC power outlets/inlets include a TJB connector for purposes of providing known, equivalent means for implementing an AC power connector to interface with components supplying or receiving AC power and to suit user's intended type of application which may have equipment using the particular type of connector.
Re claims 7-8, Jones in view of Wilson teaches the electrical storage system of claim 1, wherein there are a plurality of battery packs; wherein there are at least ten battery packs (see Jones: pg.3 lines 2-19, pg.9 lines 5-28, Figs. 2-3 regarding multiple connected batteries <12> of the power module, with over 10 batteries as shown in examples of Figs. 2-3).
Re claim 11, Jones in view of Wilson teaches the electrical storage system of claim 1, wherein the battery packs are charged by a utility source (see Jones: pg.3 lines 43-46, pg. 4 lines 14-21, pg. 9 lines 45-54, Fig. 1 regarding receiving power from external mains power supply to recharge batteries).

Conclusion
In summary, it is recommended Applicant consider the cited prior art of record which would appear to suggest that energy storage systems with enclosed batteries, inverter, and associated electrical switches/connectors for interfacing with external sources/loads are fairly well-known in the art. At present, it is not apparent what features would be considered nonobvious over the prior art, given that the disclosed energy storage interaction with external sources/loads are well-known and appear to use known components/arrangements that would generally be equivalent or obvious to implement in such systems. Applicant is also cautioned that claim language is given its broadest reasonable interpretation, and that generally reciting what an apparatus is capable of performing or configured to do without actually specifying the specific circuit components, their connection, and their particular manner of operation to achieve the intended function, will not be particularly limiting.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prax (US2012/0182670), Moorman (US2020/0251910), and also other references cited in attached PTO-892 disclose various energy storage systems having similar construction or features relevant to the disclosed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836